Citation Nr: 0947302	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  09-06 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for sleep apnea, to include 
as secondary to posttraumatic stress disorder (PTSD) and/or 
hypertension.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran is retired from military service, with periods of 
active duty, active duty for training, and inactive duty 
training between February 1948 and December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran service connection for sleep 
apnea.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Competent evidence of sleep apnea during active service 
has not been presented.

2. Competent evidence of sleep apnea due to, resulting from, 
or aggravated by a service-connected disability, to include 
PTSD and/or hypertension, has not been presented.  


CONCLUSION OF LAW

Entitlement to service connection for sleep apnea has not 
been established.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 
(West 2002 & Supp 2009); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  For the reasons 
to be discussed below, the Board finds that VA has satisfied 
its duties to the Veteran under the VCAA.  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: (1) 
Veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; 
and (5) effective date of benefits where a claim is granted.  
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed VA's duties to assist him.  In 
February and June 2008 letters, the Veteran was notified of 
the information and evidence needed to substantiate and 
complete the claim on appeal.  Additionally, the February 
2008 letter provided him with the general criteria for the 
assignment of an effective date and initial rating, should 
his service connection claim be granted.  Id.  

The Board notes that, in the present case, complete notice 
was issued prior to the April 2008 adverse determination on 
appeal; thus, no timing issue exists with regard to the 
notice provided the claimant.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims files.  The RO has obtained the 
Veteran's service treatment records, as well as VA and non-VA 
medical records.  He has also been afforded VA medical 
examination on several occasions, most recently in May 2009.  
The Board is not aware, and the Veteran has not suggested the 
existence of, any additional pertinent evidence not yet 
received.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duties to 
notify and assist claimants, and that any such violations 
could be no more than harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Veteran's 
claim has been developed fully and he has been afforded all 
due notice; thus, adjudication of his claim at this time is 
warranted.  

The Veteran seeks service connection for sleep apnea, to 
include as secondary to PTSD and/or hypertension.  

Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  Service connection may be 
awarded for any disability which is due to or the result of, 
or is otherwise aggravated by, a service-connected 
disability.  

VA will not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.  38 C.F.R. § 3.310 (2009); Allen 
v. Brown, 7 Vet. App. 439 (1995).  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The Veteran's service treatment records are negative for any 
diagnosis of or treatment for sleep apnea.  On his August 
1970 military medical examination for retirement, no sleep 
abnormality was noted, and on a concurrent report of medical 
history, he denied any history of frequent trouble sleeping.  

Private treatment records from D.S., M.D., indicate the 
Veteran was seen in June 2003 for fatigue and increased 
somnolence.  He was noted to be at risk for sleep apnea.  His 
wife reported that he generally fell asleep whenever he sat 
in a chair, and he snored at night.  An August 2003 VA 
nocturnal polysomnogram resulted in a diagnosis of severe 
obstructive sleep apnea.  He was prescribed a CPAP machine 
for his obstructive sleep apnea, to use while sleeping.  
According to a September 2007 VA clinical notation, the 
Veteran reported symptoms of fatigue and sleep apnea since 
service.  

A VA medical examination was afforded the Veteran in February 
2008.  The Veteran stated he was diagnosed with obstructive 
sleep apnea in approximately 2004, and his symptoms included 
daytime somnolence and fatigue.  He was started on a CPAP 
machine, and has been doing much better as a result.  On 
physical examination, obstructive sleep apnea was confirmed.  
However, the examiner opined this disorder was secondary to 
"an anatomical abnormality and not a psychiatric issue"; 
hence, "the sleep apnea is not caused by or a result of [the 
Veteran's] service-connected PTSD" in the examiner's 
opinion.    

Another VA medical examination was afforded the Veteran in 
May 2009.  He was both physically examined by a VA physician, 
and his claims file was reviewed by the same.  On reviewing 
the file, the physician could find no indication of sleep 
apnea during military service, and observed it was "some 
years" after that that the Veteran first starting have 
symptoms, with a positive diagnosis, verified by a sleep 
study, rendered in 2003.  Since that time, the Veteran has 
used a CPAP machine, with good results.  Physical examination 
revealed very relaxed soft tissue of the mouth and throat, 
and a very narrow airway at the uvula and soft palate.  After 
examining the Veteran and reviewing the claims file, the VA 
physician indicated he did not think the Veteran's 
obstructive sleep apnea was "either due to medication or 
related to his hypertension or to his active duty or any 
other direct relationship to his military service and his 
other [service-connected disabilities]."  Rather, the 
Veteran's obstructive sleep apnea was due to "his stature, 
he is short, and he is overweight."  Also, he had very 
relaxed soft tissue and low spontaneous muscle tone of the 
palate and pharyngeal muscles, which was also a contributing 
factor, along with aging.  

Additional VA and private clinical records confirm a current 
diagnosis of sleep apnea, for which the Veteran uses a CPAP 
machine.  He has consistently reported symptoms of fatigue, 
especially during the daytime, and interrupted sleep, but he 
has generally reported positive results using the CPAP 
machine.  Other than as noted above, no VA or private 
examiner has offered further evidence regarding the etiology 
of the Veteran's obstructive sleep apnea.  

The Board finds the preponderance of the evidence is against 
the Veteran's claim of service connection for obstructive 
sleep apnea, to include as secondary to PTSD and/or 
hypertension.  Considering first whether the Veteran had 
onset of obstructive sleep apnea during military service, the 
Board finds the service treatment records are negative for 
any diagnosis of or treatment for sleep apnea.  The Veteran 
has stated on several occasions that he exhibited fatigue, 
daytime drowsiness, and related symptoms for many years, with 
gradual onset, but does not content obstructive sleep apnea 
was diagnosed or treated during military service.  No such 
abnormality was found on his August 1970 service retirement 
examination, and he denied a history of frequent trouble 
sleeping at that time.  Review of the post-service record 
does not indicate a diagnosis of obstructive sleep apnea was 
afforded the Veteran until 2003, more than 30 years after 
service separation, and no examiner or medical expert has 
suggested onset of this disorder during the Veteran's 
military service.  On review of the Veteran's claims file by 
a VA physician in May 2009, the examiner could find no 
indication in the record of onset of the Veteran's 
obstructive sleep apnea during military service.  In the 
absence of such evidence, service connection for obstructive 
sleep apnea on a direct basis, as having been incurred during 
military service, must be denied.  

The Board next must consider whether sleep apnea is due to, 
the result of, or is otherwise aggravated by a service-
connected disability.  See 38 C.F.R. § 3.310 (2009).  To 
address this issue, VA medical examinations were afforded the 
Veteran in February 2008 and May 2009.  Both examiners, VA 
physicians, reviewed the claims file in conjunction with 
physical examination of the Veteran, and neither indicated a 
nexus between the Veteran's service-connected disabilities, 
to include PTSD and hypertension, and his obstructive sleep 
apnea.  According to the February 2008 examination report, 
obstructive sleep apnea was a result of an anatomical 
abnormality, and the May 2009 VA examination report likewise 
observed that the Veteran was short and obese, with age-
related softening of the muscles and tissues of his airway.  
While a current diagnosis of obstructive sleep apnea has been 
rendered both by VA and private physicians, no competent 
expert has suggested this disability is due to, the result 
of, or is otherwise aggravated by a service-connected 
disability, to include PTSD and/or hypertension.  In the 
absence of such evidence, service connection for obstructive 
sleep apnea on a secondary basis must be denied.  38 C.F.R. 
§ 3.310 (2009).  

The Board notes that within his February 2009 VA Form 9, the 
Veteran cited to various medical studies suggesting an 
etiological nexus between sleep apnea and hypertension, 
psychiatric issues, and/or the medications used to treat 
these disabilities.  Regarding this evidence, the Board 
observes that, generally, medical studies and treatise 
evidence can provide important support when combined with an 
opinion of a medical professional.  The treatise information 
in this case was not accompanied by a medical expert opinion 
which suggested that it had any bearing on this Veteran's 
case.  The treatise evidence, standing alone, does not 
address the facts that are specific to the Veteran's case and 
does not establish a causal relationship between the claimed 
disability and PTSD, hypertension, or the medications 
prescribed therein, as the Veteran has alleged.  Accordingly, 
it is of negligible probative value and is insufficient to 
overcome the contrary opinion evidence provided by competent 
experts who have personally examined the Veteran.  See 
Mattern v. West, 12 Vet. App. 222, 228 (1999).

The Veteran and his representative also claim that the 
Veteran's medications for his service-connected PTSD and 
hypertension have caused or aggravated his weight gain since 
service resulting in or otherwise aggravating his obstructive 
sleep apnea.  As laypersons, however, the Veteran and his 
representative are not capable of making medical conclusions.  
Thus, these statements regarding causation are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  As such, 
the Board accepts as true the Veteran's statements regarding 
a long-standing history of fatigue, daytime sleepiness, and 
difficulty sleeping.  Obstructive sleep apnea is a complex 
disorder which requires specialized training for a 
determination as to diagnosis and causation, however.  It is 
not susceptible of lay opinions on etiology and the Veteran's 
statements, in and of themselves, cannot be accepted as 
competent evidence of medical etiology.  

As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for sleep apnea, to include 
as secondary to PTSD and/or hypertension, is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


